Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 18, 2018

                                      No. 04-17-00550-CV

                                         Norma LOPEZ,
                                           Appellant

                                                 v.

                 STAR VASCULAR, LLC d/b/a Star Vascular Access Center,
                                  Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-15308
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        On January 10, 2018, Appellant Norma Lopez, representing herself, filed an appellate
brief. The brief does not comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See
TEX. R. APP. P. 38.1.
      For example, no part of the brief contains any citations to the record. See id. R. 38.1(g)
(“The statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The
[argument section of the] brief must contain . . . appropriate citations . . . to the record.”).
       The brief presents a single issue—that “the trial court erred in excluding critical
evidence.” Appellant prays for this court to affirm the trial court’s order, but the trial court
granted Appellee’s motion for summary judgment against Appellant’s claims.
       Further, the argument section consists of only two sentences, and it does not present any
legal arguments. See id. (“The brief must contain a clear and concise argument for the
contentions made . . . .”). The brief also fails to cite any authorities. See id. (requiring
“appropriate citations to authorities”); Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928,
931 (Tex. App.—Houston [14th Dist.] 2008, no pet.) (“Failure to cite legal authority or to
provide substantive analysis of the legal issues presented results in waiver of the complaint.”).
        Moreover, the brief does not contain an Appendix, see TEX. R. APP. P. 38.1(k), a
certificate of compliance, see id. R. 9.4(i)(3), or a proper certificate of service, see id. R. 9.5.
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the formal defects described above
constitute flagrant violations of Rule 38.
        Therefore, we STRIKE Appellant’s brief and ORDER Appellant Norma Lopez to file an
amended brief within TEN DAYS of the date of this order. The amended brief must correct
all of the violations listed above and fully comply with the applicable rules. See, e.g., id. R.
9.4, 9.5, 38.1. If the amended brief does not comply with this order, we “may strike the brief,
prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.”
See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an
appellant fails to timely file a brief).
If Appellant timely file a brief that complies with this order, Appellee’s brief will be due thirty
days after Appellant’s brief is filed. See TEX.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court